Citation Nr: 0640068	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  02-11 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
10 percent for residuals of a right ankle sprain.

2.  Entitlement to service connection for a right wrist 
condition.

3.  Entitlement to service connection for a neck condition.

4.  Entitlement to service connection for asthma.

5.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran service on active duty from May 1997 to April 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which adjudicated 
the issues on appeal.

The Board remanded the case in February 2006 for additional 
development.  Since all requested development has been 
accomplished, the case is once again before the Board for 
review. 


FINDINGS OF FACT

1.  The veteran's residuals of a right ankle sprain are 
manifested by dorsiflexion of 10 degrees and plantar flexion 
between 35 and 40 degrees.

2.  The veteran does not have a right wrist condition, a neck 
condition, or asthma associated with service.

3.  The veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.





CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater 
than 10 percent for residuals of a right ankle sprain have 
not been met.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5271 
(2006).

2.  A right wrist condition, a neck condition, and asthma 
were not incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West Supp. 2005); 38 C.F.R. § 3.303 (2006).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Residuals of a Right Ankle Sprain

The veteran sprained his right ankle while playing volleyball 
in service.  As a result, a December 2001 rating decision 
granted service connection and assigned a 10 percent 
disability rating for residuals of a right ankle sprain.  The 
veteran appealed that decision with respect to the initial 10 
percent rating.  Therefore, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staging", with equal consideration for 
the entire body of evidence.  Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's right ankle disability is currently rated under 
Diagnostic Code (DC) 5271.  This code provides a 10 percent 
rating for moderate limitation and a 20 percent rating for 
marked limitation of motion of the ankle.  A disability 
rating greater than 20 percent is not provided under this 
diagnostic code.  See 38 C.F.R. § 4.71a, DC 5271.  

Unfortunately, words such as "moderate" and "marked" are 
not defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  However, the Schedule for Rating 
Disabilities also provides some guidance by defining full 
range of motion of the ankle as zero to 20 degrees of 
dorsiflexion and zero to 45 degrees of plantar flexion.  See 
38 C.F.R. § 4.71a, Plate II (2006).   

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
an initial disability rating greater than 10 percent for the 
veteran's right ankle disability.  In other words, the 
veteran's right ankle disability is not manifested by marked 
limitation of motion.  Two VA examination reports illustrate 
this point.  An October 2001 VA examination report notes that 
his right ankle demonstrated 10 degrees of dorsiflexion and 
35 degrees of plantar flexion, while an October 2003 VA 
examination report notes that his right ankle demonstrated 10 
degrees of dorsiflexion and 40 degrees of plantar flexion.  
These findings show only a 10 degrees loss of full 
dorsiflexion and a 5 to 10 degree loss of full plantar 
flexion, which clearly do not reflect marked limitation of 
motion.  In short, the evidence does not support a 20 percent 
disability rating under DC 5271.  

The Board also finds that a disability rating greater than 10 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the right 
ankle.  See 38 C.F.R. § 4.40 and § 4.45; see also DeLuca v. 
Brown, 8 Vet. App. 202, 204-08 (1995).  At his October 2003 
VA examination, the veteran reported that his right ankle 
disability did not affect his daily activities or his ability 
to perform his job.  Upon physical examination, the veteran 
was able to squat, stand on his heels and toes, and invert 
and evert his right foot without difficulty.  There was also 
no objective evidence of instability or recurrent subluxation 
of the ankle joint.  Hence, these findings provide highly 
probative evidence against a disability rating greater than 
10 percent pursuant to 38 C.F.R. § 4.40 and § 4.45.  The 
Board finds that the post-service medical record, as a whole, 
provides evidence against this claim. 

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a disability rating 
greater than 10 percent for his right ankle disability.  In 
this regard, there is no evidence that his right ankle is 
manifested by ankylosis (DC 5270 and 5272) or malunion (DC 
5273).  See 38 C.F.R. § 4.71a, DCs 5270, 5272 and 5273 
(2006).  

In conclusion, the Board finds that the preponderance of the 
evidence is against an initial disability rating greater than 
10 percent for his residuals of a left ankle sprain.  Hence, 
the appeal is denied. 

II.  Service Connection for a Right 
Wrist Condition, a Neck Condition, 
and Asthma

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran claims that he has a right wrist condition, a 
neck condition, and asthma, each of which had its onset 
during his period of active duty service.  However, since 
there is no medical evidence that he currently has any of 
these claimed conditions, his appeal must be denied.  In this 
regard, an October 2001 VA examination report notes that the 
veteran's right wrist, neck, and respiratory system were 
entirely normal.  The examiner thus concluded that there was 
no pathology to render a diagnosis concerning any of these 
claimed conditions, providing highly probative evidence 
against this claim.  

The Board finds that the post-service medical record, as a 
whole, fully supports the findings of the VA examination 
cited above, providing more evidence against this claim.  
Since the veteran does not have a right wrist condition, a 
neck condition, or asthma, his claims must be denied.  See 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 
1332 (1997) (holding that compensation may only be awarded to 
an applicant who has a disability existing on the date of the 
application, and not for a past disability); Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999) (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).

Even if the Board assumes that the veteran currently has 
these disorders, the Board finds that service and post-
service medical records, as a whole, clearly provide evidence 
against these claims, indicating disorders without connection 
to service. 

In short, the Board finds that the preponderance of the 
evidence is against the veteran's claims of entitlement to 
service connection for a right wrist condition, a neck 
condition, and asthma.  Despite the veteran's statements that 
he currently has these conditions, as a layperson without 
medical expertise or training, his statements alone are 
insufficient to prove his claims.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (laypersons are not competent to 
render medical opinions).  Accordingly, the appeal is denied.

III.  Service Connection for Bilateral Hearing Loss

The veteran claims that he has a bilateral hearing loss 
disability as a result of acoustic trauma while on active 
duty.  However, because audiometric testing does not show 
that he has a hearing loss disability for VA compensation 
purposes, his claim must be denied. 

With regard to the first element of a current disability for 
hearing loss, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz is 
40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Audiometric testing performed in October 2001 does not show 
that the veteran has a hearing loss disability as defined in 
38 C.F.R. § 3.385.  Audiometric testing in the right ear 
revealed a 20-decibel loss at the 500 Hz level, a 25-decibel 
loss at the 1000 Hz level, a 15-decibel loss at the 2000 and 
3000 Hz levels, and a 10-decibel loss at the 4000 Hz level.  
Testing in the left ear revealed a 20-decibel loss at the 500 
and 1000 Hz levels, a 25-decibel loss at the 2000 Hz level, a 
15-decibel loss at the 3000 Hz level, and a 10-decibel loss 
at the 4000 Hz level.  Also noted were Maryland CNC speech 
recognition scores of 100 percent bilaterally.  

In conclusion, since these findings clearly show that the 
veteran does not have a hearing loss disability for VA 
compensation purposes pursuant to 38 C.F.R.            § 
3.385, service connection for bilateral hearing loss must be 
denied.  See Degmetich and Brammer, both supra.

VI.  Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, various letters by the RO and the 
Appeals Management Center (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board notes that proper notice was not sent prior to the 
initial adjudication of his claims.  However, the timing of 
the subsequently issued letters is not prejudicial to the 
veteran, as he was provided adequate notice before the claims 
were readjudicated by various rating actions.  See Prickett 
v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 2006) 
(holding that as long as a determination was made following 
the notice letter, there was no need to draw a distinction as 
to whether an adjudicatory decision was issued in a rating 
decision or a statement of the case).

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various 
postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran was afforded a VA examination to 
determine whether he has a right wrist condition, a neck 
condition, asthma, and hearing loss as a result of service.  
He was also afforded several VA examinations to determine the 
severity of his right ankle disability, which appear adequate 
for rating purposes.  After some confusion as to whether 
findings contained in the October 2003 VA examination report 
pertain to the right or left ankle, the examiner clarified 
that all findings in that report pertain to the veteran's 
right ankle.  Thus, under the circumstances of this case, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA.


ORDER

An initial disability rating greater than 10 percent for 
residuals of a right ankle sprain is denied.

Service connection for a right wrist condition, a neck 
condition, and asthma is denied.

Service connection for bilateral hearing loss is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


